t c summary opinion united_states tax_court cheryl lynn ireland petitioner v commissioner of internal revenue respondent docket no 5649-14s filed date cheryl lynn ireland pro_se michael e d’anello and janet f appel for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for year in issue petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in maine this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated herein by this reference the issues for decision are whether petitioner is liable for federal_income_tax on an unreported distribution from her individual_retirement_account ira and the additional tax on early distributions prescribed in sec_72 background in petitioner wa sec_47 years old she was employed at a hospital that year and earned wages of dollar_figure the hospital withheld federal_income_tax of dollar_figure from petitioner’s pay continued code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar in petitioner also received a distribution of dollar_figure from an ira that she maintained at td bank the bank which reported the distribution on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc withheld federal_income_tax of dollar_figure from the distribution petitioner timely filed a form_1040 u s individual_income_tax_return for electing head_of_household filing_status and claiming a personal_exemption deduction for herself and a single dependency_exemption deduction for her daughter although she included the wages that she earned in in gross_income and claimed a credit for the income_tax that the hospital withheld from her pay she did not report the ira distribution that she received from td bank or the related_income tax withholding discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioner does not contend and the record does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact sec_61 provides that gross_income means all income from whatever source derived distributions from a qualified_retirement_plan normally constitute gross_income subject_to federal_income_tax see sec_61 and b a e d see also 111_tc_250 sec_408 provides several exceptions to the general_rule that distributions from an ira shall be included in gross_income eg for rollover_contributions transfers incident_to_divorce and distributions for charitable purposes see sec_408 there is no exception to the general_rule however for medical_expenses or ordinary living_expenses sec_6201 provides that the internal_revenue_service in certain circumstances cannot rely on information returns alone to establish unreported income but shall have the burden of producing reasonable and probative information in addition thereto this provision applies only where the taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and only if the taxpayer has fully cooperated with the secretary petitioner does not deny that she received a distribution from her ira in the amount determined in the notice_of_deficiency by definition a qualified_retirement_plan includes an ira see sec_72 sec_4974 uscinski v commissioner tcmemo_2005_124 generally if a taxpayer receives a distribution from a qualified_retirement_plan before attaining age sec_72 imposes an additional tax equal to of the portion of the distribution which is includible in the taxpayer’s gross_income sec_72 and the additional tax is intended to discourage taxpayers from taking premature distributions from retirement plans--actions that frustrate public policy encouraging saving for retirement see 106_tc_337 citing and discussing the legislative_history underlying sec_408 the statutory predecessor to sec_72 milner v commissioner tcmemo_2004_111 sec_72 provides an exception to the imposition of additional tax to the extent that retirement_plan distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care determined without regard to whether the employee itemizes deductions for such taxable_year sec_213 in turn allows as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent as defined in sec_152 determined without regard to subsections b b and d b thereof to the extent that such expenses exceed percent of adjusted_gross_income although petitioner does not dispute that she received a premature_distribution from her ira in she maintains that her accountant informed her that there was no need to include the distribution in taxable_income because she used the funds to pay her son’s medical_expenses as discussed above there is no exception in the code that would permit petitioner to exclude the ira distribution from her taxable_income because it was used to pay her son’s medical_expenses likewise sec_72 limits the imposition of additional tax to the extent that retirement_plan distributions do not exceed the amount allowable as a deduction under sec_213 ie the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent as defined in sec_152 the record reflects that petitioner did not claim her son as a dependent for the year in issue and fails to demonstrate that her son met the definition of a dependent provided in sec_152 consequently we conclude that petitioner is not eligible for the exception for taxable years beginning after date sec_213 provides that eligible medical_expenses may be deducted to the extent they exceed of adjusted_gross_income see patient protection and affordable_care_act pub_l_no sec_9013 sec_124 stat pincite under sec_72 b --even assuming that she used the funds in question to pay her son’s medical_expenses petitioner’s alleged reliance on the mistaken advice of her accountant does not excuse her from the obligation to include the ira distribution in her taxable_income for the year in issue or to pay the appropriate amount of federal_income_tax and additional tax related thereto see 469_us_241 de aycardi v commissioner tcmemo_1997_308 slip op pincite reasonable reliance on an agent may constitute a possible defense to penalties but not to the underlying tax_liability petitioner maintains that it would be inequitable to hold her liable for the additional tax due we have considered similar claims in the past and have observed that there is no authority in the code the legislative_history or caselaw for a general financial hardship exception to the imposition of the additional tax on early distributions see arnold v commissioner t c pincite dollander v commissioner tcmemo_2009_187 milner v commissioner tcmemo_2004_111 while we are sympathetic to petitioner’s position the court may not add an exception to the code by judicial fiat and we are obliged to apply the law as written see 270_us_245 consequently respondent’s determinations in this case are sustained to reflect the foregoing decision will be entered for respondent
